t c memo united_states tax_court roger phillips petitioner v commissioner of internal revenue respondent docket no filed date roger phillips pro_se david l zoss for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioner must include in taxable_income a distribution from his individual_retirement_account ira of dollar_figure and if so whether he is liable for the additional tax on early distributions under sec_72 whether petitioner received tax-exempt_interest income of dollar_figure during whether petitioner substantiated his claimed deductions for moving_expenses and business_expenses and whether petitioner is liable for additions to tax under sec_6651 and and for 1unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar 2in the notice_of_deficiency respondent determined that petitioner received taxable_distributions from his ira of dollar_figure respondent concedes that petitioner made a qualifying ira rollover_contribution of dollar_figure and to that extent he did not receive taxable_income and is not liable for the sec_72 addition_to_tax pursuant to the deemed stipulations petitioner is entitled to a standard_deduction of dollar_figure and a personal_exemption of dollar_figure for findings_of_fact some of the facts have been deemed established for purposes of this case in accordance with rule f the deemed facts are incorporated herein by this reference petitioner resided in minnesota when he filed his petition during petitioner maintained an ira at ameriprise trust co ameriprise in date petitioner rolled over dollar_figure of his ameriprise ira into a qualifying ira account at bankannapolis following the date rollover petitioner directed ameriprise to transfer dollar_figure the remaining balance of his ira to his existing savings account at bankannapolis he elected to transfer the funds to his savings account rather than to a qualified retirement account or ira petitioner received a total_distribution from his ameriprise ira of dollar_figure during ameriprise withheld from this distribution dollar_figure of federal_income_tax 3on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f and attached a proposed stipulation of facts by order dated date this court ordered that petitioner file a response to respondent’s motion in accordance with rule f on or before date petitioner failed to file a response to respondent’s motion that complied with rule f by order dated date this court made the order to show cause under rule f absolute and deemed established the facts and evidence set forth in respondent’s proposed stipulation of facts for respondent received the following information returns with respect to petitioner a form_5498 ira contribution information from bankannapolis reporting a dollar_figure ira contribution and a dollar_figure ira rollover_contribution a form_5498 from ameriprise reporting that petitioner’s account had a fair_market_value of dollar_figure a form 1099-int interest_income from american express bank reporting interest_income of dollar_figure forms 1099-int from bankannapolis reporting interest_income of dollar_figure and dollar_figure and a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from ameriprise reporting an ira distribution of dollar_figure and tax withheld of dollar_figure petitioner failed to timely file a form_1040 u s individual_income_tax_return for respondent prepared a substitute for return pursuant to sec_6020 on the basis of the substitute for return respondent mailed to petitioner a notice_of_deficiency for dated date determining that petitioner had received a taxable_distribution from his ira of dollar_figure and interest_income of dollar_figure respondent also determined that petitioner was liable for a tax with respect to his dollar_figure early distribution from his ira and additions to tax under sec_6651 and and on date petitioner submitted to respondent a form_1040 for on petitioner’s untimely filed return he reported that he received tax-exempt_interest income of dollar_figure and an ira distribution of dollar_figure including a taxable ira distribution of dollar_figure he claimed moving_expenses of dollar_figure on an attached schedule c profit or loss from business petitioner claimed a loss of dollar_figure petitioner attached to his return the form 1099-int from american express bank the form 1099-int from bankannapolis the form 1099-r from ameriprise and the form_5498 from bankannapolis i burden_of_proof and burden of production opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer 4the deemed stipulation of facts states that on his return petitioner claimed a schedule c loss of dollar_figure petitioner’s return which is in the record shows that he actually claimed a loss of dollar_figure cooperated with the secretary5 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 should shift the burden here and the record establishes that he did not satisfy the sec_7491 requirements consequently petitioner bears the burden_of_proof as to any disputed factual issue see rule a under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item petitioner has not raised any reasonable dispute with respect to the accuracy of the information returns consequently the burden of production with respect to the income did not shift to respondent under sec_6201 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 ii ira distribution and sec_72 penalty a taxable_distribution amount petitioner does not appear to contest that he received a distribution from his ameriprise ira of dollar_figure during he attached to his untimely filed return the form 1099-r from ameriprise and he reported on his return that he received a distribution from ameriprise of dollar_figure respondent has conceded that petitioner made a rollover_contribution of dollar_figure and that that amount is excluded from petitioner’s taxable_income accordingly we need decide only whether petitioner must include in income the remaining amount of the distribution petitioner appears to contend that the remaining amount of the distribution is not includable in gross_income because he merely made an error in rolling over the remaining balance of his ameriprise account generally amounts distributed from an ira are includable in a taxpayer’s gross_income as provided in sec_72 sec_408 however sec_408 provides that a distribution is not includable in gross_income if the entire amount of the distribution an individual receives is paid into an ira or other eligible_retirement_plan within days of the distribution see 110_tc_1 this recontribution is known as a rollover_contribution sec_408 in 93_tc_114 the taxpayer’s financial_institution made a bookkeeping error and the taxpayer’s rollover_contribution was not transferred to an ira within days of the distribution the taxpayer took every reasonably expected step in order to roll over his lump-sum_distribution as required_by_law id pincite we held that the bookkeeping error did not preclude rollover treatment because the taxpayer had in substance satisfied the statutory requirements id pincite by contrast in schoof v commissioner t c pincite we held that rollover treatment was precluded where the distribution was rolled over to a_trust that lacked a qualified ira trustee we stated where the requirements of a statute relate to the substance or essence of the statute they must be rigidly observed on the other hand if the requirements are procedural or directory in that they do not go to the essence of the thing to be done but rather are given with a view to the orderly conduct of business they may be fulfilled by substantial compliance citations omitted id pincite quoting 105_tc_29 see also crow v commissioner tcmemo_2002_178 petitioner testified that after rolling over dollar_figure in date he sought to transfer the balance of his ameriprise ira to bankannapolis he further testified that he structured the transfer in two parts in order to comply with what he believed was the applicable law he testified that he intended that the value of the second transfer would be invested into a certificate of deposit cd and eventually moved from the cd to a qualifying retirement account or ira petitioner admitted that he received an early distribution from his ameriprise ira during even if we were to accept petitioner’s testimony as credible his testimony shows that he failed to roll over his remaining ameriprise ira balance into an ira or a qualified_plan as required by sec_408 after ameriprise transferred the funds to bankannapolis bankannapolis deposited the funds into petitioner’s savings account at that point petitioner had direct control_over the funds petitioner introduced no evidence to show that the funds were later transferred timely to a qualifying ira a fundamental requirement for a rollover_contribution is that the funds are actually rolled over to an ira or other plan see sec_408 and petitioner failed to satisfy this requirement accordingly we find that petitioner failed to substantiate an ira rollover_contribution in an amount greater than dollar_figure therefore the remaining amount of the distribution or dollar_figure is includable in the calculation of petitioner’s taxable_income b sec_72 additional tax sec_72 imposes a additional tax when a qualified_retirement_plan participant receives an early distribution that fails to satisfy one of the statutory exceptions petitioner admitted that he received an early distribution from his ira a qualified_retirement_plan for purposes of sec_72 see sec_4974 and that he was liable for the sec_72 additional tax with respect to the portion of the distribution that he failed to properly roll over into an ira or a qualified_plan respondent determined that petitioner received an early distribution from his ira subject_to the sec_72 additional tax and petitioner failed to prove that respondent’s determination was erroneous petitioner’s distribution of dollar_figure is an early distribution from a qualified_retirement_plan accordingly the additional tax applies to the dollar_figure distribution unless petitioner qualifies for an exception see sec_72 and see also stipe v commissioner tcmemo_2011_92 dollander v commissioner tcmemo_2009_187 petitioner has not alleged that any exception applies nor has he introduced any evidence that could allow us to conclude that an exception applies therefore petitioner is liable for the additional tax on his early distribution of dollar_figure iii taxability of interest_income petitioner does not appear to contest that he received interest_income of dollar_figure during he attached to his untimely filed return the forms 1099-int from american express bank and bankannapolis petitioner appears to contend that the dollar_figure of interest_income he received from bankannapolis is excluded from taxable_income because it is attributable to the funds he purportedly intended to roll over into an ira but which bankannapolis deposited into his savings account accordingly we need decide only whether petitioner must include in taxable_income the dollar_figure of interest_income he received from bankannapolis gross_income includes all income from whatever source derived including interest sec_61 as discussed supra pp petitioner rolled over ira contributions of only dollar_figure during the balance of petitioner’s ameriprise ira was deposited into his savings account at bankannapolis petitioner is not eligible to exclude from gross_income the balance of the ameriprise ira because he failed to comply with the requirements for making a rollover_contribution therefore petitioner is not entitled to exclude the interest earned on the balance of the ameriprise ira deposited into his bankannapolis account petitioner has offered no other arguments regarding why the dollar_figure of interest_income qualifies for tax-exempt treatment accordingly we sustain respondent’s determinations with respect to petitioner’s interest_income iv claimed expense deductions deductions are a matter of legislative grace and ordinarily a taxpayer must prove that he is entitled to the deductions he claims 503_us_79 a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability higbee v commissioner t c pincite see also sec_6001 the taxpayer must produce such records upon the secretary’s request sec_7602 see also sec_1_6001-1 income_tax regs adequate substantiation must establish the amount and purpose of a claimed deduction higbee v commissioner t c pincite see also 65_tc_87 aff’d per curiam 540_f2d_821 5th cir in deciding whether a taxpayer adequately substantiated a claimed deduction we are not required to accept the taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir however we cannot estimate the amount unless the taxpayer introduces evidence that he paid_or_incurred the expense and the evidence is sufficient for us to develop a reasonable estimate 245_f2d_559 5th cir a claimed schedule c expenses petitioner testified that during he incurred expenses and sustained an overall loss with respect to his schedule c business activity at the pretrial conference petitioner described his business activity as a consulting activity which uses pro_se litigation as part of its activity at trial he testified that his business activity involved intellectual_property valuation petitioner did not testify regarding any of the expenses he purportedly incurred with respect to his business activity he also admitted that he had failed to introduce any documentation to support any of the items he reported as expenses on his schedule c petitioner did not introduce any documentation or other credible_evidence to substantiate his reported schedule c expenses or to provide any reasonable basis for estimating the expenses petitioner’s uncorroborated testimony is insufficient to substantiate the expenses petitioner is not entitled to any deduction for schedule c business_expenses b claimed moving_expenses petitioner testified that he moved his place of residence from minnesota to maryland in date he further testified that the moving_expenses included the cost of renting a van to transport his personal belongings to maryland petitioner did not testify regarding any other moving_expenses he paid he admitted that he had failed to introduce any documentation to support any of the moving_expenses that he claimed on his return although petitioner has not offered any support for his contention we infer from his testimony that he is claiming that his moving_expenses were a deductible expense under sec_217 sec_217 provides that a taxpayer is allowed a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work petitioner did not testify as to why he moved from minnesota to maryland regardless petitioner did not introduce any documentation or other credible_evidence to substantiate his claimed moving_expenses of dollar_figure or to provide any reasonable basis for estimating the expenses petitioner’s uncorroborated testimony is insufficient to substantiate the claimed expenses petitioner is not entitled to any deduction for moving_expenses v additions to tax if the taxpayer assigns error to the commissioner’s determination that a taxpayer is liable for an addition_to_tax the commissioner has the burden under sec_7491 of producing evidence with respect to the liability of the taxpayer for the addition_to_tax see higbee v commissioner t c pincite to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the addition_to_tax id once the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent determined that petitioner is liable for an addition_to_tax for failure to timely file a return for under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir failure to timely file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing boyle u s pincite petitioner admitted that he failed to timely file a return for in addition respondent introduced a copy of petitioner’s account transcript for which confirms that petitioner failed to timely file returns for the year at issue consequently we conclude that respondent has satisfied his burden of production under sec_7491 and petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is erroneous although petitioner testified that he did not timely file his return because he was involved in litigation in federal court we find that he did not have reasonable_cause for failing to timely file his return and that he failed to file his return because of willful neglect see eg cook v commissioner tcmemo_2012_167 accordingly we sustain respondent’s determinations as to the sec_6651 addition_to_tax for respondent also determined that petitioner is liable for an addition_to_tax for failure_to_pay_tax shown on a return under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause or willful neglect a failure to pay will be considered due to reasonable_cause if the taxpayer makes a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless unable to pay the tax or would suffer undue_hardship if he paid on the due_date see sec_301_6651-1 proced admin regs the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent introduced into evidence a substitute for return that satisfies the requirements of sec_6020 as well as a copy of petitioner’s account transcript the substitute for return and the account transcript establish that petitioner failed to pay the tax shown on the substitute for return respondent has satisfied his burden of production under sec_7491 petitioner did not 6the sec_6651 addition_to_tax is of the amount of tax_shown_on_the_return with an additional per month during which the failure to pay continues up to a maximum of introduce any evidence that he was unable to pay the tax owed or that he would have suffered undue_hardship if he had paid the tax on the due_date accordingly we sustain respondent’s determination as to the sec_6651 addition_to_tax respondent also determined that petitioner is liable for additions to tax for failure to pay estimated_tax under sec_6654 sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d in general each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 a taxpayer has an obligation to pay estimated_taxes only if he has a required_annual_payment wheeler v commissioner t c pincite see also 121_tc_308 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year see sec 7unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 and sec_6654 does not contain a general exception for reasonable_cause or absence of willful neglect see 75_tc_1 petitioner does not contend that any of the statutory exceptions under sec_6654 are applicable to this case d b i or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 see also sec_6654 and b and c if after the commissioner issues a notice_of_deficiency for a taxable_year a taxpayer files a return for that year showing no tax due the court will disregard the return for purposes of determining whether the taxpayer satisfies the return-filed safe_harbor of sec_6654 mendes v commissioner t c pincite because petitioner failed to file his return until after respondent issued the notice_of_deficiency we disregard his untimely filed return accordingly petitioner’s required_annual_payment was equal to the lesser_of of his tax for or if he filed a return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 respondent introduced a copy of an account transcript showing that petitioner did not file his return until because petitioner did not file his return until after respondent issued the notice_of_deficiency for we disregard his untimely filed return therefore petitioner’s required_annual_payment was equal to of his tax for petitioner failed to make any estimated_tax payments for we therefore sustain respondent’s determination as to the sec_6654 addition_to_tax for we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
